[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This is an action and cross complaint in which each party seeks to recover property damages to his motor vehicle as a result of the other party's negligence in causing an accident occurring in the Northbound lanes of Interstate Highway 91 in Rocky Hill on February 27, 1995 at about 10:30 pm, when property damages were sustained to a 1995 red Toyota owned and operated by the plaintiff Brian Fortay and to a 1986 White Mercedes Benz owned and operated by the defendant Joseph Nwabudc. Each party filed special defenses alleging comparative negligence on the part of the adverse party.
Trial took place in this court on September 23, 24, and October 1, 1997. Plaintiff claims that the accident occurred when plaintiff travelling North in the center lane of the three lane one directional highway saw defendant's car ahead of him in the left lane fishtail, and veer into the center lane, and when plaintiff turned to the right to avoid hitting him, was hit by defendant's car and was spun across the left lane in to the guardrail on the left side of the road, sustaining damages to the left side of his automobile, which came to rest on the left shoulder of the highway; thereafter plaintiff moved his car across the road to the right shoulder.
Defendant claims that he was travelling north in the center lane with plaintiff ahead of him in the right lane, when plaintiff suddenly swerved into his lane, hit the front of his Mercedes causing the Mercedes to spin around to the CT Page 10197 right, hitting the guardrail on the right side of the road causing the car to spin left across all three lanes of the highway to end up on the shoulder on the left side of the road.
Obviously the two versions differ greatly. The police officer investigating the accident tended to support the plaintiff's version of the accident and this version was reflected in his sketch on the police report admitted into evidence showing a point of impact, based on a paint smear, between the front of defendant's car and the left side of plaintiffs car in the center lane. Morever, the testimony of the defendant was vague and contradictory and in general lacked credibility, with respect to the circumstances of the accident, the identity of witnesses and the repairs to his Mercedes. There was light precipitation occurring just before the accident and at the time of the accident the highway was in a slippery condition. The testimony of the deposition witnesses supported this conclusion but was otherwise not persuasive.
This court finds that the defendant has failed to prove any of the allegations of his amended counterclaim by a preponderance of the evidence and Judgment is entered for the plaintiff on the counterclaim.
This court finds that the plaintiff has proven that defendant failed to keep his vehicle under proper control as alleged in paragraph 8(f) of the complaint and that such failure was a proximate cause of the accident which caused plaintiff to sustain the damages to his Toyota automobile; that these damages amounted to $4,698; that the comparative negligence of the plaintiff for failure to keep his motor vehicle under proper control was 20%.
Judgment is entered for the plaintiff in the amount of $3,760.40.
Jerry Wagner Judge Trial Referee